Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species of: a) trans-N-[4-[2-[4-(2,3-dichlorophenyl)piperazin-1-yl]ethyl]cyclohexyl]-N’,N’-dimethylurea, analogs, derivatives, metabolites, and prodrugs thereof; and b) adjunctive therapeutic agents. The species are independent or distinct because analogs, derivatives, metabolites, and prodrugs of a given compound can vary significantly with respect to chemical structure and other properties, such as potency, bioavailability, solubility, etc. Adjunctive therapeutic agents are highly diverse with respect to biological activity and structure. In addition, these species are not obvious variants of each other based on the current record.

The following species elections are required:
a) Election of a single compound for initial search and examination (i.e., trans-N-[4-[2-[4-(2,3-dichlorophenyl)piperazin-1-yl]ethyl]cyclohexyl]-N’,N’-dimethylurea, or a single analog, a single derivative, a single metabolite, or a single prodrug of this compound); and
b) Election of a single adjunctive therapeutic agent. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the claims are drawn to treatment with trans-N-[4-[2-[4-(2,3-dichlorophenyl)piperazin-1-yl]ethyl]cyclohexyl]-N’,N’-dimethylurea, or analogs, derivatives, metabolites, and prodrugs thereof. Analogs, derivatives, metabolites, and prodrugs comprise a large genus of compounds having a wide number of chemical modifications to the parent compound; analogs and derivatives can encompass an enormous number of chemical alterations compared to the original compound, such as the addition or deletion of any number of different functional groups. Moreover, prodrugs are known to comprise a variety of potential functional groups, such as esters, amides, phosphate esters, sulfonamides, ethers, carbonates, carbamates, imines, among others. Metabolites can also differ considerably from the parent compound by structure, which can render the metabolite less active or even toxic. As such, these species, because of their potential structural differences, would be expected to possess differences in other properties, and would require distinct text and/or structure searches.
Adjunctive therapeutics also comprise an extremely large group of agents having different mechanisms of action as well as structural diversity. For instance, claim 19 recites the adjunctive therapeutic as a psychostimulant, antipsychotic, antidepressant, anxiolytic, antihypertensive, antiepileptic, narcotic, or spasmolytic. Literally millions of different agents are included within these categories, possessing a wide variety of core structures and having 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/             Primary Examiner, Art Unit 1627